Citation Nr: 0400643	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-05 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish legal entitlement to VA benefits.


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The appellant claims he had World War II Service in the 
Commonwealth Army of the Philippines (USAFFE) and as a 
recognized guerrilla.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Manila, the Republic 
of the Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO disallowed the appellant's 
claim for entitlement to VA benefits.


FINDINGS OF FACT

1.  Legal entitlement to VA benefits was denied in August 
1976, November 1992, March 1995, April 1996, October 2000, 
November 2000, March 2001, May 2001 and July 2001 decisions 
by the RO, based on service department certification that the 
claimant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  The claimant 
did not perfect appeals from those decisions.

2.  Since the last decision, the claimant has not submitted 
evidence which raises a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The August 1976, November 1992, March 1995, April 1996, 
October 2000, November 2000, March 2001, May 2001, and July 
2001 decisions disallowing the appellant's claim for legal 
entitlement to VA benefits are final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence has not been submitted to 
reopen the claim for legal entitlement to VA benefits.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, it is not applicable in this case 
because the law and not the evidence is dispositive of the 
appellant's claim.  Mason v. Principi, 16 Vet. App. 129, 132 
(2002).


II.  Factual Background

The appellant filed a claim for entitlement to VA benefits in 
April 1976.  The RO requested verification of service from 
the Service Department and a reply was received in May 1976 
stating that the subject had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The RO disallowed the appellant's claim in August 1976.

The appellant filed a claim to reopen in May 1992 and 
submitted a buddy statement and a document from the 
Philippine Army in support of his claim.  The RO submitted a 
second request for service verification to the Service 
Department and received a reply in November 1992 which stated 
that evidence submitted was insufficient to warrant a change 
in the prior negative certification from July 1976.  The RO 
disallowed the appellant's claim in November 1992.  The 
claimant was notified of appellate rights.

The appellant filed a claim to reopen in February 1994 and 
submitted an Affidavil of Philippine Army Personnel.  The RO 
submitted a third request for service verification to the 
Service Department and received a reply in February 1995 
which stated that evidence submitted was insufficient to 
warrant a change in the prior negative certification from 
July 1976.  The RO disallowed the appellant's claim in March 
1995.  The claimant was notified of appellate rights.

The appellant filed a claim to reopen in February 1996 and 
submitted a copy of a payment check from the Philippine 
Veterans Affairs Office, another copy of the Affidavit for 
Philippine Army Personnel, and a diploma of training with the 
Philippine Army.  The RO disallowed the appellant's claim in 
April 1996, explaining that he had not submitted any new and 
material evidence regarding his name, service number, date or 
place of birth, name of father or mother, or 
rank/organization.  The RO explained that service could only 
be verified by the U.S. Army Reserve Personnel Center in St. 
Louis, Missouri, based on the above listed search criteria.  
The claimant was notified of appellate rights.

The appellant filed a claim to reopen in August 2000 and 
submitted service documents from the Armed Forces of the 
Philippines.  The RO disallowed the appellant's claim in 
October 2000, explaining that he had not submitted any new 
and material evidence regarding his name, service number, 
date or place of birth, name of father or mother, or 
rank/organization.  The RO explained that service could only 
be verified by the U.S. Army Reserve Personnel Center in St. 
Louis, Missouri, based on the above listed search criteria.  
The claimant was notified of appellate rights.

The appellant filed several more claims to reopen; these 
claims were denied in decisions dated November 2000, March 
2001, May 2001 and July 2001.  Also considered in these 
decisions was a document of determination under the 
provisions of the Missing Persons Act.

The appellant filed his current claim to reopen in April 
2002, subsequently submitting a document from the Foreign 
Claims Settlement Commission, a certificate from the Armed 
Forces of the Philippines and copies of documents previously 
considered.  He also submitted an affidavit from two members 
of a guerilla organization who claimed to have served with 
the appellant in the USAFFE.  He also attended an informal 
conference at the AOJ, where he stated that he entered active 
service in 1942, and gave his ASN, birth date, and the names 
of his father and mother.  A companion who also attended the 
conference stated that he was a fellow guerrilla and gave the 
name of their commander.


III.  Criteria

VA will reopen a claim and review a former disposition of a 
claim if new and material evidence is presented or secured 
with respect to a claim that has been previously disallowed.  
38 U.S.C.A. § 5108 (West 2002).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2003).  

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to date of release from 
active duty, discharge, death, or in the case of a member of 
the Philippine Commonwealth Army, June 30, 1946, whichever 
was earlier.  38 C.F.R. § 3.41 (2003).  Service department 
findings are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).


IV.  Analysis

The issue of the appellant's entitlement to VA benefits was 
previously raised and addressed by VA.  The initial decision, 
in August 1976, disallowed the appellant's claim for 
disability benefits on the basis that he had no recognized 
military service with the Armed Forces of the United States.  
At the time of the decision, the evidence of record included 
notice from the Service Department that the claimant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  Subsequent decisions were 
entered in November 1992, March 1995, April 1996, October 
2000, November 2000, March 2001, May 2001 and July 2001.  The 
appellant was informed of the determinations and did not 
appeal.  The decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  However, 
the claim may be reopened upon the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).

The Board finds that the appellant has not submitted new and 
material evidence and thus the claim for entitlement to VA 
benefits is not reopened.

Prior to the current claim, the evidence of record consisted 
of Service Department findings that the appellant had no 
recognized service with the USAFFE or the recognized 
guerillas, and various Philippine government/Armed Forces 
documents submitted by the claimant certifying his service in 
the USAFFE and the recognized guerillas.  

The evidence of record in support of the current claim 
includes a document of the Foreign Claims Settlement 
Commission, a certificate from the Armed Forces of the 
Philippines and an affidavit from two members of a guerilla 
organization who claimed to have served with the appellant in 
the USAFFE.  The appellant also attended an informal 
conference at the AOJ, where he stated that he entered active 
service in 1942, and gave his ASN, birth date, and the names 
of his father and mother.  A companion who also attended the 
conference stated that he was a fellow guerrilla and gave the 
name of their commander.  The evidence submitted in support 
of the claim to reopen provides essentially the same 
information as previously submitted in conjunction with the 
prior claims, namely the claimant's service number, dates of 
service, and birth date.  A determination from the Service 
Department regarding valid service has already been made on 
several occasions based on this information.  Only the 
Service Department may verify service.  38 C.F.R. § 3.41 
(2003).  The Service Department verified and reverified that 
the claimant had no recognized service; the claimant has not 
submitted any new and material evidence to alter that 
finding.  The documents are redundant and are thus not 
considered new and material under the governing regulation.  
Similarly, testimony and certifications from nonofficial 
sources and affidavits are not "proof" in establishing 
validity of service.  If the evidence is not competent to 
establish proof of service, it necessarily follows that the 
evidence cannot serve as a basis to reopen.

The Board finds that new and material evidence has not been 
received, and the petition to reopen must be denied.


ORDER

The petition to reopen the claim for legal entitlement to VA 
benefits is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



